 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDFowler testified that, during her conversation with Berton early in June,he saidthat if theUnion got in there would be no steady work,there would be strikes, andthe plant would be in an uproar;also, that Montgomery was opposedto -the Union,and if it got in he wouldcut out thebonus:theremight be a 11/2-cent raise, but nobonus.She askedwhether shecould be laid off for workingfor the Union,and Ber-ton replied in the negative.Concerning the bonus threat,while I have not creditedBerton's denial where Miller testified to the contrary,and while Berton's testimonywas not uniformly impressive,the quality of Fowler's is not such as to warrant re-jection of Berton's denial that he madethat threat.As for the reference to lack ofsteady work because of strikes and trouble, if a prediction of failure of a strike shouldit occur is privileged,and it is,6 a predictionthat work wouldnot be steady becauseof strikes is likewise privileged.Here again the events would be set in motion bythe Union,not the Company.e.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company,set forth in section II, above, occurring in connec-tion with the operations described in section I, above, have a close,intimate,and sub-stantial relation to trade, traffic,and commerce among the several States,and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.N. THE REMEDYHaving foundthat the Companyengaged in and is engaging in certain unfair laborpractices affecting commerce,I shall recommend that it cease and desist therefromand take certain affirmative action in order to effectuate the policiesof the Act.It has been found that the Company,by a threatagainst thosewho would try tobring a union in, and by a direction that an employee report anything that she heardabout the Union,interfered with, restrained,and coerced its employees in violationof Section 8 (a) (1) of theAct. Ishall therefore recommend that it cease and desisttherefrom and from any like or related conduct.Upon the basis of the above findings of fact, and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.United Rubber;Cork,Linoleum & PlasticWorkers of America, AFL-CIO, isa labor organization within the meaning of Section2 (5) of the Act.2.By threat and direction that an employeereport,concerning union affairs oractivities,thereby interfering with, restraining,and coercing its employees in theexerciseof the rightsguaranteed in Section7 of the Act, the Companyhas engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted frompublication.]8Gazette Pubtishtng Company,101 NLRB 1694, 1703.6 Footnote 3,supra.See alsoNash-Finch Company,117 NLRB 808.Conso Fastener CorporationandTextile Workers Union of Amer-ica, AFL-CIOConso Fastener CorporationandMinerva Den Haese.Cases Nos.4-CA-1492 and 4-CA-I482. April 22, 1958DECISION AND ORDEROn September 27, 1957, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist120 NLRB No. 74. CONSO FASTENER CORPORATION533therefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.The Trial Examineralso found that the Respondent had not engaged in certain otherunfairlabor practices and recommended that the complaint be dis-missedwith respect to such allegations.Thereafter, the Respondent,theGeneralCounsel, and the Union filed exceptions to theIntermediate Report and supporting briefs.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding,' and hereby adopts the findings, conclusions, andrecommendations of the TrialExaminer,with the modifications andadditions noted below.1.The Trial Examiner found, and we agree, that the Respondentinterfered with, restrained, and coerced its employees in violation ofSection 8(a) (1) of the Act, by interrogating employees regardingtheir union activities, threatening employees with economicreprisalsbecause oftheir union activities,3 promising benefits to employees ifthey withdrew from such activities, and promulgating or invokingdiscriminatory rules concerning union discussion and the distributionof unionliterature on company property during nonworking time.2.Like the Trial Examiner, we find that the Respondent, in viola-tion of Section 8 (a) (3) and (1) of the Act, discriminatorily refusedto reemploy Minerva Den Haese on October 29, 1956.We also agreewith the Trial Examiner's recommendation that the Respondent makeDen Haese whole for any loss of pay she may have suffered, by reasonof the Respondent's discrimination against her, between that dateand February 11, 1957, at which time she was reemployed.3.We agree with the Trial Examiner's conclusion that the Respond-ent did not refuse to bargain with the Union, within the meaning ofSection 8 (a) (5) of the Act, because the record evidenceis insufficientto support the necessary subsidiary finding that the Union in factrepresented a majority of employees when the request to bargain wasmade on September 4, 1956. Our finding, however, is also basedupon the additional evidence discussed below.Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connectionwith this case to a three-member panel[Chairman Leedom and Mem-bers Bean and Jenkins].3The requestsof the Respondent and the Union for of al aigumentare hereby deniedas, in our opinion,the record,exceptions,and biietsadequately present theissues andpositionsof the parties3 The TualExaminerfound,sutei alia,thatthe Respondent's plant manager unlawfullythreatened the employee group which met with him on September4 that he would closethe plantif the Unionwas successful in its organizational campaign.We also findunlawful his similarthreats madeto groups of employeeson the second and third floorof the plant. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe TrialExaminer foundthat on the day the Unionrequestedthe Respondent to bargain, there wasa maximum of 69 employees inthe appropriate unit.4At the hearing, the General Counsel sub-mitted 38 authorization cards, 34 of which theTrial Examineraccepted as valid.One of the four cards rejected by the TrialExaminer was signed by Stella Ferro, who he found was not anemployee on the date the Union requested recognition from theRespondent.The Trial Examiner, however, inadvertently includedFerro in his computation of the total number of employees in theunitand therefore failed to reduce the maximum employeecomplement to 68.In addition to the 4 cards which the Trial Examiner rejected, therecord revealsthat the cardsof at leastthe following 3 otheremployees should also have been rejected becauseof the inconsistenciPeand discrepancies in the testimony of these employees.Annette Lorino:The union representative stated that he had in-serted the date of August 26, 1956, on the authorization cards of Lorinoand Dolores Kulinski.Lorino aditted that she did not date her card,but testified that she signed it before September 4, 1956, the date ofthe Union's request to bargain, in the presence of Kulinski at a timewhen the latter was working in the plant.Kulinski testified thatabout 1 week after she was employed by the Respondent, Lorino signedher card in Kulinski's presence.Kulinski's card was rejected by theTrial Examiner because the General Counsel conceded that she wasnot in the Respondent's employ prior to September 4, 1956, and thather card should not be considered. Since Lorino and Kulinski bothstated that Lorino signed her card When Kulinski was working in theplant and since Kulinski was not employed before September 4, Lorinocould not, as she testified, have signed her card prior to that date, butmust have done so at least a week thereafter.Therefore, Lorino'scard must be rejected as having been signed after the Union's requestto bargain.John Malloy:This employee stated that he signed his authoriza-tion card before September 4, 1956, and his card was dated "8/ /56."However, Malloy also testified that he signed his card about 4 weeksafter he was employed and the record shows that lie was hired onAugust 27, 1956.This would mean that he signed the card the thirdweek in September, a considerable period of time after the criticaldate of the Union's request to bargain.We believe that because of thepatent conflict in Malloy's own testimony, the General Counsel has*The Trial Examiner noted that on the basis of the evidence in the record, it was diffi-cult to determine whether the duties of employee Rita Taylor were such that she shouldbe included in, or excluded trom,the unit.If she were excluded,the total complementwould have been 68 employees rather than 69. Because of his ultimate determination, theTrial Examiner found it unnecessary to resolve this question and for purposes of initialcalculation he included Taylor in the unit.We shall also do so. CONSO FASTENER CORPORATION535failed to sustain the burden of proving the validity of his card andtherefore it must be rejected.Jacqueline Stokes :This employee testified that she did not date hercard, but thought she signed it in October. In response to a questionasked by the General Counsel as to whether she had signed the cardbefore or after Labor Day, 1956, she replied that she did not know.The General Counsel did not offer her card in evidence at this time.Later, Stokes was recalled by the Charging Party and stated at onepoint that she signed the card prior to Labor Day and, at another,that she was not certain. Stokes also testified that employee HelenPuchalski saw her sign the card and that another employee, NancyFletcher or Fetzer, also signed at the same time. Puchalski, who wasactive in distributing cards and was 1 of the 4 employees who notifiedthe Respondent that they were members of the Union, did not re-member receiving a card from Stokes and the General Counsel did notintroduce any card signed by Fletcher or Fetzer.At the conclusionof Stokes' testimony, the General Counsel offered her card in evidence.In receiving the card in evidence the Trial Examiner stated that the"witness did testify she signed it, but could not recall when. . . . Itmay not have sufficient weight to be counted toward the majority."In our opinion, the testimony of Stokes is so vague and inconclusiveas to cast serious doubt upon whether she signed her card beforeSeptember 4, 1956.Accordingly, we believe that the General Counselhas failed to sustain the burden of proving the validity of her cardand it must be rejected.In view of the foregoing and the entire record, which reveals alack of substantial evidence to support a conclusion of timely designa-tion of the Union by Lorino, Malloy, and Stokes, Nye find that theircards can not be counted,5 thus reducing the Union's alleged ma-jority showing of 31 valid cards out of a maximum employee com-plement of 68.As the General Counsel has failed to prove that theUnion was designated as the majority representative of the em-ployees in the appropriate unit when the request to bargain wasmade,' we find, as did the Trial Examiner, that the Respondent didnot violate Section 8 (a) (5) of the Act.We shall, therefore, dis-miss the complaint insofar as it alleges an unlawful refusal to bargainwith the Union.ORDERUpon the entire record in this case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the National5 SeeCooper's, Inc, (of Georgia),107 NLRB 979.9 Even assuming, without deciding, the validity of the designations of employees Enochand Vograf, and the ineligible status of Rita Taylor (see footnote 4,supra),as allegedby the General Counsel and the Union, a majority designation of the Unionhas not beenestablished, as the record would then show that the Union represented 33 out of 67employees. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board hereby orders that the Respondent, ConsoFastener Corporation, Philadelphia, Pennsylvania, its officers, agents,successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in, and activities on behalf of,TextileWorkers Union of America, AFL-CIO, or any other labororganization, by discharging, refusing to reemploy, or in any othermanner discriminating against its employees in regard to their hireor tenure of employment or any term or condition of employment,except to the extent permitted by Section 8 (a) (3) of the Act.(b) Interrogating its employees concerning their membership, af-filiation, or sympathy with the above-named or any other labor or-ganization, in a manner constituting interference, restraint, or coer-cion in violation of Section 8 (a) (1) of the Act.(c)Threatening its employees with reprisals because of theirunion activities, or promising benefits if they withdrew from suchactivities.(d)Promulgating or invoking discriminatory rules concerningunion activities, including the distribution of union literature, oncompany property and during nonworking time.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to joinor assist the above-named or any other labor organization, to bargaincollectively through representatives of their own choosing and toengage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Make Minerva Den Haese whole for any loss of pay she mayhave suffered by reason of the discrimination against her, in the man-ner set forth in the section of the Intermediate Report entitled "TheRemedy."(b)Preserve and make available to the Board and its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records andreports,and all other records necessary to analyze the amount of back pay dueunder the terms of this Order.(c)Post at its plants in Philadelphia, Pennsylvania, copies of thenoticeattached heretomarked"Appendix." ICopiesof such notice,7In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." CONSO FASTENER CORPORATION537to be furnished by the Regional Director for the Fourth Region, shall,after being duly signed by the Respondent's authorized representa-tive, be posted by the Respondent immediately upon receipt thereofand be maintained by the Respondent for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent violated Section8 (a) (5) of the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in, and activities onbehalf of, TextileWorkers Union of America, AFL-CIO, orany other labor organization, by discharging, refusing to reem-ploy, or in any other manner discriminate against our employeesin regard to their hire or tenure of employment or any term orcondition of employment, except to the extent permitted bySection 8 (a) (3) of the Act.AVE WILL NOT interrogate our employees concerning their mem-bership in, affiliation or sympathy with, the above-named or anyother labor organization, in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act;threaten our employees with reprisals because of their unionactivities, or promise them benefits if they withdraw therefrom;or promulgate or invoke discriminatory rules concerning unionactivities, including the distribution of union literature on com-pany property and during nonworking time.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right of self-organiza-tion, to join or assist the above-named or any other labor organi-zation, to bargain collectively through representatives of theirown choosing and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring mem- 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership in a labor organization as it condition of employmentas authorized in Section 8 (a) (3) of the Act.WE WILL make Minerva Den Haese whole for any loss of payshe may have suffered by reason of our discrimination against her.All our employees are free to become or refrain from becomingmembers of the above-named or any other labor organization,exceptto the extent that this right may be affected by an agreement in con-formity with Section 8(a) (3) of the Act.CoNsoFASTENERCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served in each of the above-entitled cases,an order consolidating the cases, a complaint and notice of hearing thereon havingbeen issued and served by General Counsel of the National Labor Relations Board,and an answer having been filed by the above-named Respondent Corporation, ahearing involving allegations of unfair labor practices in violation of Section 8 (a)(1) (3) and (5) of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act, was held in Philadelphia, Pennsylvania, on June 24, 25, 26,27, 28, and July 22 and 30, 1957, before the duly designated Trial Examiner.In substance the complaint alleges and the answer denies that the Respondent:(1) on various occasions between September 1956 and February 1957, threatenedemployees with economic reprisal because of activities on behalf of the Union ormade promises of benefit if such activities were abandoned; (2) on September 4,1956, refused to bargain collectively with the Charging Union although that labororganization represented a majority of its employees in an appropriate unit; (3)refused to recall employee Minerva Den Haese in the proper order of her seniorityafter an economic layoff on September 4, 1956, in order to discourage member-ship in the Union; and (4) by such conduct interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by the Act.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues, to argue orally upon the record, and to file briefs and proposed findingsof fact and conclusions of law.General Counsel argued on the record, argumentwas waived by counsel for the Respondent.A brief has been received from thelatter and has been carefully considered.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTConso Fastener Corporation is a New York corporation, with a principal placeof business and a manufacturing establishment in Philadelphia, Pennsylvania, whereit is engaged in the manufacture and sale of textile trimmings. It is a wholly ownedsubsidiary of Consolidated Trimming Corporation, also a New York corporation.During the year 1956 the Respondent sold and shipped goods from its Philadelphiaplant, valued at more than $50,000, to locations, persons, and other business con-cernsoutside the Commonwealth of Pennsylvania.The Respondent is engaged in commerce within the meaning of the Act. CONSO FASTENER CORPORATION539II. THE LABOR ORGANIZATION INVOLVEDTextile Workers Union of America,AFL-CIO,is a labor organization admittingto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesThe major issue which General Counsel seeks to have remedied is the allegedrefusal of the Respondent to bargain with the Union at a time when that labororganization represented a majority of its employees in an appropriate unit.Thereis no dispute as to the fact that the Union sought to bargain and that the Respondentrefused-the question for resolution here is whether or not the refusal violated theAct.The refusal occurred under the following circumstances,briefly summarized.Self-organization among the Respondent's employees,numbering about 70, beganin the latter part of August 1956.Minerva Den Haese assumed the employee leader-ship in the campaign.Upon her telephoned request, James Coyle, an internationalrepresentative of the Union,called at her home and gave her a number of applica-tion cards for distribution among other employees.Den Haese,in turn,gave cardsto a few fellow employees for similar distribution and solicitation.J. J.Maddenthus distributed cards among the machine shop employees.During the last weekof August,Den Haese,Madden,and 2 other employees went to the union officeand turned over to Coyle some 19 or 20 signed cards.During the afternoon of August 31, the last working day before Labor Day, ma-chines were shut down and supervisors gathered employees on the second floor of theplant,where Plant Manager Erhardt told them, according to the undisputed testi-mony of Helen Puchalski,"Some people in here are very gullible in some thingsthat are going on around here.There are cards being distributed and all.Thesepeople are promising you paid holidays and things like that."He also said,accord-ing to the undisputed testimony of Den Haese,"This isn't Nazi Germany;you don'thave to carry cards around with you."He further told them, in effect, that althoughuntil then he had been unable to give them paid holidays, he would pay them forLabor Day and would try to pay them for future holidays.Apparently disturbed by Erhardt's remarks about cards, Den Haese sought advicefrom Coyle during the following weekend.He suggested that she and others godirectly to Erhardt, in a group.On Tuesday morning, September 4, the next workingday, employees Den Haese, Helen Puchalski, Theresa Johnson, and Joseph Burtonwent to Erhardt's office, where the manager was soon joined by Supervisors LawrenceHagen and Betty Paskill. In substance, the interview proceeded as follows: DenHaese told him they had all signed cards in the Union and were afraid of being fired.Erhardt asked her if she was the spokesman for the group and she replied that theyhad asked her to speak for them. Erhardt said "nobody had come to him aboutany Unions," and he "didn't want any Union in there."He asked her why shewanted a union and reminded her that he had said he would try to give them paidholidays.He turned to Johnson and asked her why she had signed a card. Hagentold her he was "very much surprised at her," and Paskill told her that her uncle"had had a lot of trouble" with a union.They discussed holidays, insurance, andraises.As to raises, Erhardt told the girls they should have asked their floorlady,Betty Paskill, pointing out that he was too busy to be concerned with such matters.Just before the employees left, Erhardt told them that he did not want a union inthe plant and would rather close the plant down or quit his job.He added that heknew there were more than four who had signed cards, but that if the Union got intothe plant he wouldn'twant them around there-itwould be like "a slap in the face"to him.'Later the same day, September 4, Coyle and another union representative went toErhardt's office.Although details of the discussion are in dispute and will be con-sidered in another section,in substance there is agreement that the union representa-tives asked Erhardt to recognize the Union as bargaining agent and that Erhardtdeclined.Shortly before the end of the first shift thesameday, Paskill assembled allemployees of the department in which Den Haese worked.Erhardt came to themand announced that although the action he was about to take had nothing to do1 The quotations are from the undisputed testimony of the employees present. Erhardt'sversion of the interview differs in respects,but he denied none of the specific statementsattributed to him in their testimony. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith what"has been going on around here," according to Den Haese's testimony,he was going to have to lay them all off for lack ofwork.All inthat department,except Supervisors Paskill and Mager,were laid off at the close of the shift.Despite the circumstances of this suddenlayoffof many employees-the sameday thatErhardt hadtold the group of four employeesthat he might takedrasticaction ifthe Unioncame into the plant and soonafter hehad declined to recognizethe Union-the complaint does not allege thatthe layoff wasdiscriminatory andto discourage unionactivity.Since the issue was not litigated,no finding as tothe actual reason for the action will be made.Thereis an issue,however,as to the belated recall of Minerva Den Haese.Aswill be discussed in a later section,although other employees were recalledshortlyafter September 4, Den Haese was not reinstateduntil February 1957.Before turning to resolutionof the separateissues ofrefusalto bargain andrefusal to recall Den Haese, the TrialExaminer now concludes and finds that byhis above-quoted interrogation and threats of reprisalto the fouremployees visit-ing his office on September 4, Plant ManagerErhardtinterferedwith,restrained,and coerced employees in the exercise of rights guaranteedby the Act.Specificallyincluded among such remarks are:(1) his interrogation of Johnsonas to why shehad signed a union card;(2) his threat to close down the plant or quit his job ifthe Uniongot into the plant;and (3)his declarationthat if the Uniongot in hewould not want the four of them aroundthere-it wouldbe "like a slap in theface." 2B. The refusal to reinstateDen HaeseThat PlantManager Erhardt well knew at the time ofher layoffon September 4,thatMinerva Den Haese was the leader among his employees in the union mem-bership campaign is establishedby undisputedevidence.As notedabove, when sheappeared with others at his office that morning he asked her if she was the spokes-man and she admitted the fact.Afterlunch the sameday, and before the layoff, itis also undisputedthatErhardtcame to her while she was ather work ofinspecting and told her that since themeeting that morninghe had lookedinto the recordsand foundthat she had beenmaking good money while she had been on piecework.She pointed out that shehad not been on piecework all the time but had been pushedfromone job to another.He then askedher why shedidn't quit,why she didn't "get out," if she didn't likeit there.She insisted that she did likeher workbut thought she should have moremoney.She then reminded him that he had suggestedthatmorningthatshe bringup the matter of raises, whereupon he accusedher ofhaving a "belligerent attitude."Althoughas a witness,Erhardtsaid that he recalled employeesafterthe layoffin order of their seniority,his own testimony makes it clear that even if in generalhe followed the seniority principle,he made an exception in the case of Den Haese.Others were recalled many weeks before she was finally recalledon February 11,1957, andafter shehad filed a charge withthe Board.WhileIn Haese was experienced and capable in jobs other than that of inspect-ing, according to the testimonyof hersupervisor,Paskill, the TrialExaminer doesnot considerthat the record clearly revealsa precisedate when, in proper order ofseniority,she might have beenrecalled to such other jobs.The recorddoes estab-lish, however,that a new employee washired on October 29. 1956, to perform theinspector's job-a position which Den Haesehad held atthe time ofher layoff.The TrialExaminer concludes and finds that,by failing to recall Den Haese onOctober 29, 1956, theRespondent discriminated in the reemployment of thatemployee.The TrialExaminer is convincedby the preponderance of credible evidence thatErhardt wasmotivated in his failureto recall Den Haese byhis resentment againsther union activitiesand byhis intent to discourage further activitieson behalf ofthe Union.His excuse for the failure to recallher onOctober 29-to the effectthat he did notrecallher then because she had saidon September 4 that she didnot like being "pushed around"-was plainly an inapplicableafterthought.Asher uncontradictedtestimony shows, her referencehad been-notto theinspector'sjob-but to transferson piecework jobs.By its discriminatoryfailure torecall Den2The Trial Examiner notesthat whileDen Haese quoted Erhardt as saying, "Youknow,if the Uniondoesn'tget in here,Iwon't want you people in here,"both Puchalskiand Johnson quoted him as saying that he would not want them there if the Uniondidorshouldget in thereWhether theprovision was stated in the affirmative or negative,the threat would have meaning, and in either event Erhardt's testimony contains nospecific denial. CONSO FASTENER CORPORATION541Haese on October 29, for the purpose of discouragingunionmembership andactivity, the Respondent interfered with, restrained, and coerced employees in theexercise of rights guaranteedby the Act.C. The refusal to bargainAs noted above, there is no dispute that on September 4, 1956, Union Representa-tive Coyle asked Erhardt to recognize and bargain with the Union and that Erhardtdeclined.There is dispute, however, with respect to two relevant points: (1)whether or not Coyle claimed to represent, on that occasion, the "production andmaintenance" employees; and (2) whether or not the Union actually representeda majority of the employees in that unit on the day of the demand.As to the first point, in essence, Coyle's testimony, supported by that of anotherunion representative,Miller, is that he specifically claimed to represent a majorityof the production and maintenance employees.Erhardt's unsupported testimony,on the other hand, is to the effect that Coyle claimed to represent "a majority ofour employees," without limiting the claim to the production and maintenancegroups.The Trial Examiner cannot credit Erhardt's unsupported testimony onthis point.Coyle's testimony, supported in part by that of the other union repre-sentative, is to the effect that at the same interview, Erhardt said that he wouldfight to keep the Union out, would not recognize it under any circumstances, evenif the Board held an election, and that he would quit before he would recognizea union in the plant.Erhardt's testimony does not deny that he made such state-ments at this interview. It is concluded and found that on September 4 repre-sentatives of the Union asked for recognition as the bargaining agent for theRespondent's production and maintenance employees.The complaint alleges and the answer denies (on the ground of lack of knowl-edge or information) that an appropriate unit of the Respondent's employees, withinthemeaning of Section 9 of the Act, consists of all production and maintenanceemployees at the Philadelphia plant, exclusive of office clericals, guards, and super-visors, as defined by the Act.At the hearing, the Respondent offered no evidenceon the point and made no claim that such a unit was inappropriate. ThroughCoyle it was established that a unit, as thus described, is customarily representedby the Union.Countless Board decisions have found a unit of this general descrip-tion to be appropriate. It is therefore concluded and found that the above-describedunit is appropriate and was appropriate on September 4, 1956.As to the question of the Union's majority representation in the above-describedappropriate unit.Before the hearing the Respondent submitted to a Board agenta list of all its employees who, it claimed, were on its payrolls during the weekbeginning September 3, 1956.The list contains 88 names.General Counsel claims that one name should be added to that list-Dora Cooper,a position which the Respondent contests. In summary, Cooper's testimony isundisputed that she had worked regularly throughout the month of August, wasout sick on September 4, and just before 5 o'clock that afternoon, was called byErhardt's secretary and told that she need not come in to work the next day, butthat Paskill would call her and let her know when to come in. Cooper worked ina department which, with the exception of supervisors, was entirely laid off thatday.It is likewise undisputed that for the next 30 weeks Cooper received unem-ployment compensation as a laid-off employee of the Respondent, and that in No-vember she called Erhardt concerning her recall.When she told the plant managerthat she understood that another girl had been transferred to her job, Erhardtpointed out that the other girl had 5 years' seniority at the plant, and suggestedthat she try to get herself another job.Her uncontradicted testimony establishes,and it is found, that her layoff on September 4 was of a temporary nature, and thatshe was given so to understand.Thereisnocredible evidence in the record tosupport Erhardt's claim that when he had his secretary call Cooper, on September 4,he did not intend to recall her because her work had been unsatisfactory.Andin any event, it is clear that earlier that same afternoon, at the time the Union madeitsclaim of majority representation, no action had been taken by Erhardt to layoff Cooper or any other employee. The Trial Examiner concludes and finds thatCooper's name should be added to the list of employees on the payroll involved.The total is thus increased to 89.General Counsel and counsel for the Respondent agreed at the hearing that thenames Harriet Sharkey and Thelma Merin should not have been included on thesubmitted list, since they had ceased employment either in August or before August.This reduces the total to 87. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel also agreed that employee David Fletcher was not hired until September5, and so was not on the payroll on the date of the demand and claim of majority.The list is thus reduced to a total of 86.General Counsel contends that the list, as submitted by the Respondent, containsthe names of nine supervisors who should be excluded from the total. In substancethe Respondent claims that the only supervisor in the plant was Erhardt himself,and at the most none of the nine were more than "group leaders," possessing nosupervisory authority.Before turning to the specific individuals, the Trial Examinerbelieves it appropriate to voice his opinion that it would be wholly unreasonableto believe that Erhardt was the only supervisor in a plant occupying two floors andwith a payroll the size of that submitted.Particularly is this so in the light ofundisputed testimony that when the group of four employees raised the questionof raises on the morning of September 4, Erhardt told them to see Paskill aboutsuch matters.First, as to Betty Paskill, Carl Brosias, and Lawrence Hagen-undisputed testi-mony of various employees establishes the fact that each of these 3 exercised super-visory powers in their respective departments.Furthermore, Erhardt's own testi-mony makes it plain that both Hagen and Brosias were, in September, representa-tives ofmanagement,since he admitted that when he was away from the plant,itwas run by these two and his secretary.Also, as noted above, it was undisputedthat he referred four employees to Paskill for raises on September 4, and that bothPaskill and Hagen were with him, voicing management's opposition to the Union,that morning. It is concluded and found that these three individuals are supervisorswithin the meaning of the Act, and that their names should be excluded from thelist.The total is thus reduced to 83.Next, as to Joseph Mager, Marie McDaniels, Anne Arthur, Ruth Seibold, JohnCox, and James Richards. That all of these six individuals serve as supervisors andmanagementrepresentatives in their several departments and on their respectiveshifts is made plain by the credible portions of Erhardt's own testimony,despite thefact that he denied their possession of supervisory powers.Erhardt admitted thaton frequent occasions he would call all of the above named, except Cox and Richards,intothe office for consultation concerning the quality of work and production ofemployees.The testimony of employees is undisputed that a certain bell signalin the plant calls these supervisors to the office, and that such a signal called themall to the office on September 4, immediately after Den Haese and others hadvisitedErhardt.Erhardt also admitted that he informs each of the above namedwhat he wants produced in the plant, and that they draw the necessary materials anddistribute the work to the employees.Contrary to his claim that none of theseindividuals could transfer employees from machine to machine without his expresspermission, the Trial Examiner finds, on the basis of more credible testimony ofemployees actually involved in such transfers, that they not only possessed butexercised the authority to make such transfers.They prepare and maintain recordsof employees' production.The testimony of Mary Brash is undisputed that beforeshe was hired she was sent to Ruth Seibold for interview.Also uncontradictedis the testimony of Marie Wiedemer that on one occasion Seibold criticized herwork and threatened to let her go. Seibold was introduced as "floor lady" to newemployees by Hagen. It is undisputed that Cox and Richards occupy the sameposition and exercise the same authority on their shifts, respectively the second andthird, as does Hagen on the first shift.Although there are fewer employees oneach of the two later shifts, it is clear that Cox and Richards are in full chargeof them, since Erhardt admitted that he was not at the plant during these shifts.Onthe basis of the credible evidence, the Trial Examiner concludes and finds that eachof the above-named six individuals is a supervisor within the meaning of the Act,and should be excluded from the appropriate umt.3 Thus the total is reduced to 77.General Counsel also seeks to have excluded from the total the names of twoindividuals conceded to have been in the armed services on the critical date ofSeptember 4, David Hayes and John Kaizar.The Trial Examiner believes thatGeneral Counsel's position is well taken and that the Board's principle, set out inSupersweet Feed Company, Inc.,62 'NLRB at 55,is still controlling.There theBoard said, in part:... we conclude that only those employees who are presently at work and in apay status should be included in the computation for determining whether theMassachusetts Mohair Plush Company,115NLRB 1516, 1522, and 1524;J. T. Flagg Knstt3ng Company,115 NLRB 211, 216;UnitedStates Gypsum Company,116 NLRB 1771, 1774; andSyracuse Rendering Company,112NLRB 163, 164. CONSO FASTENER CORPORATION543Union has been designated by a majority. . . . To hold otherwise would meanthat in no plant where a majority of the employees are in the armed forcescould the employees working in the plant compel their employer to bargain witha representative designated by them.Both of the above named will be excluded. The total is reduced to 75.General Counsel would also have excluded from the list six individuals referredto in the record as "home workers." They are: Mary Hopkins, Emma Guba, IdaMay Schroeder, Lillian Karlovac,Mary Harrison, and Helen Kopczynski.TheTrial Examiner believes that the Board's position as to such workers, set out inTerri Lee, Inc.,103NLRB at 996, is here controlling.Evidence in this recordestablishes that all six of the above named function in the manner described in thecited case:These employees work in their homes without supervision, performing the neces-sary sewing operations in the manufacture of doll garments.They pick up thematerials at the plant and deliver the doll garments in finished form.The onlycontrol exercised over the manufacture of the doll garments is the inspection ofthe finished product.As the interests and conditions of employment of thehome-workers are different from those of the production employees in the plant,we shall exclude them from the unit.The six will be excluded.The total is thus reduced to 69.Finally,General Counsel would have excluded one other employee, Rita Taylor.The evidence is clear that at the time of the hearing Taylor was an office clericalworker, and would be excluded from any present unit. On September 4, 1956, how-ever, the critical date, the testimony concerning her duties will support only a find-ing that she was a part-time office clerical, and that about half the time she wasperforming production clerical work.As General Counsel himself admitted, herposition "is so indeterminate" that it is difficult to find, on the basis of evidence inthe record, whether she should be included or excluded from the unit.However, inview of the ultimate determination of the majority representation, appearing below,itappears unnecessary to resolve the question.For purposes of initial calculation,her name will be included in the unit. The total, then, remains at 69.At the hearing General Counsel brought forward 38 union application cards.TheTrial Examiner concludes and finds that competent and credible testimony establishesthat 34 of these cards were signed by employees, in the appropriate unit and on thepayroll as of September 4, and that by these cards they properly designated theUnion as their bargaining agent.The cards of four individuals are questioned:Stella Ferro, Frances Enoch, Dolores Kulinski, and Harry Vograf, Jr.During thehearing, when summing up his claim of majority, General Counsel in effect con-ceded that the cards of Enoch and Kulinski should not be considered.Neither willbe counted.Although General Counsel apparently would have the card of Vografcounted, he did not offer it in evidence.Vograf identified the card exhibited to himas one signed by himafterhe had been discharged, after Labor Day, in 1956.Counsel for the Union thereafter placed the card in evidence.Vograf's testimonyabout this card, however, is so confused that the Trial Examiner can place no re-liance upon it. It will not be counted in determining the majority question.AlthoughGeneral Counsel contends that Ferro's card should be counted, the preponderanceof credible evidence, including a company check, establishes that she was perma-nently laid off and removed from the payroll on August 31, 1956, before the criticaldate of September 4.Ferro herself, as a witness, admitted that she was "laid off,paid in full," the night of August 31.While it is true that her name was includedin the list submitted some months later to a Board agent, purporting to contain thenames of all employees on the payroll beginning September 3, the Trial Examinerdoes not believe that the mere presence of her name on that list is sufficient to contro-vert the fact, revealed by her own testimony and company records, that she actuallywas removed from the payroll on August 31.In summary, the Trial Examiner concludes and finds that none of the four cardsin question can be counted in determining the majority issue.There are but 34signed cards which may be properly used in the calculation.Thirty-four is not amajority of 69.Nor is it a majority of 68-a total reached if Rita Taylor were tobe excluded from the appropriate unit.It is therefore concluded and found that on September 4, 1956, when the Unionsought recognition by the Respondent, it did not in fact represent a majority ofemployees in an appropriate unit. It follows that the Respondent did not refuse tobargain with the Union within the meaning of Section 8 (a) (5) of the Act. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDD. Restraint and coercion after September 4Despite Erhardt's specific denials, and upon the more credible testimony of em-ployee J. J. Madden, the Trial Examiner finds that in December 1956 Erhardt cametoMadden while the latter was at work and told him that he was getting a fullreport on everything going on at union meetings and that he knew that he was in-volved in such activities.Erhardt warned him that if he did not stop such activities,he was thinking of laying him off, but if he would stop, he would consider "moving"him "ahead." 4In January 1957 Supervisor Hagen came to the doorway of the ladies' washroomand called in to the female employees, according to the undisputed testimony ofemployee Kaczmarczyk, "There will be no talking abouta union inhere, you areon Company grounds. There will be no exception."On the morning of February 12, the day after she had been reemployed, DenHaese left 2 or 3 pieces of union literature on a table in the ladies' restroom beforetime to go to work. She brought a few more in at lunch hour. Later that afternoonemployees were assembled and, according to the credible testimony of employeespresent, Erhardt warned them that any employee who passed around union litera-ture or was heard talking about the Union in the plant would be fired.When DenHaese asked if they would not be permitted to talk about the Union on their owntime, such as lunch time, Erhardt told them they were not "allowed to talk it at all inthere," according to Den Haese's credible testimony.Her testimony is undisputedthat no such rule had ever before been announced or posted, and that solicitationsfor nonunion purposes in the plant were common.It is concluded and found that the rule voiced by Erhardt on February 12, wasdiscriminatory and designed to discourage union membership, and that by voicingthis rule, by Erhardt's threats of reprisal and promises of benefit to Madden, and byHagen's discriminatory warning to employees in January 1957, the Respondent inter-fered with, restrained, and coerced employees in the exercise of rights guaranteedby the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent set forth in section III, above, occurringin connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,the Trial Examiner will recommend that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent, in order to discourage membership and activityin the Union, discriminatorily refused reemployment to Minerva Den Haese fromOctober 29, 1956, to February 11, 1957, the Trial Examiner will recommend that theRespondent make her whole for any loss of pay she may have suffered because ofthe discrimination against her by payment of a sum of money equal to the amountshe normally would have earned as wages during that period, such back pay to becomputed on a quarterly basis in the manner established by the Board in F.W. Wool-worth,90 NLRB 289. The Respondent shall, upon request, make available to theBoard or its agents payroll and other records to facilitate the checking of the amountof back pay due.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated.Itwill,therefore, be recommended that the Respondent cease and desist from in any mannerinfringing upon rights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America, AFL-CIO, is a labor organization withinthe meaning of Section2 (5) of the Act.4Not only did Madden impress the Trial Examiner as the mole credible witness as tothis above-described incident, but the Trial Examiner cannot ignore previously found factsas to Erhardt's antiunion iemarks and conduct, as to which the evidence is undisputed. BOOTH AND FLINN COMPANY5452.By discriminatorily refusing to reemploy Minerva Den Haese,in order to dis-courage membership and activity in the above-named labor organization, the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) ofthe Act.3.By interfering with,restraining,and coercing employees in the exercise of rightsguaranteed in Section7 of the Act, theRespondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.5.TheRespondent has not refused to bargain within the meaning of Section8 (a) (5) ofthe Act.[Recommendations omitted from publication.]Booth and Flinn CompanyandJohn J.Testa and Joseph F.ScarpelloLocal Union 825, International Union of Operating Engineers,AFL-CIOandJohn J. Testa and Joseph F. Scarpello.Cases Nos.4-CA-1466 and 4-CB-350. April 22,1958DECISION AND ORDEROn April 26, 1957, Trial Examiner Louis Plost issued his Interme-diate Report in the above-entitled proceedings, finding that the Re-spondents, namely, Booth and Flinn Company, hereinafter called theCompany, and Local Union 825, International Union of OperatingEngineers, AFL-CIO, herein called Local 825, had engaged in andwere engaging in certain unfair labor practices, and recommendingthat they cease and desist therefrom and take certain affirmative ac-tion, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondents had notengaged in certain other unfair labor practices as alleged in the com-plaint, and recommended that these particular allegations be dis-missed.Thereafter, the Respondents and the General Counsel filedexceptions to the Intermediate Report, together with supportingbriefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.'The Board has considered the Interme-'Duiing the course of the hearing,the General Counsel offered into evidence the con-stitution of International Union of Operating Engineers,AFL-CIO,hereinafter called theInternational,and the bylaws of Local 825, to show, in part,that the Company'smastermechanic on the New Jersey side of the project was also acting as an agent for Local 825The Tiial Examiner rejected these exhibits.The General Counsel appealed this ruling tothe Board, and,on March 27, 1957,the day after the hearing closed,the Board reversedthe ruling of the Trial Examiner,without prejudice to the right of the Trial Examiner in120 NLRB No. 75.483142-59-vol 120-36